In a negligence action.to recover damages for personal injuries, medi'eal expenses and loss of services, two of the defendants appeal as follows from a judgment of the Supreme Court, Nassau County, entered April 6, 1965: 1. Defendant Coral Reef Beach Club, Inc., appeals, as limited ,by its briefs, from so much of the judgment (a) as is in plaintiffs’ favor against it upon a jury verdict in the amounts of $75,000 and $10,000, respectively, for the infant plaintiff and her father, the adult plaintiff and (b) as, upon .the court’s decision, dismissed its cross claim against defendants Jeffrey Rich, an infant, and his mother; 2. Defendant Jeffrey Rich appeals, as limited by his brief, from so much of the judgment as is in plaintiffs’ favor against him upon said jury verdict in said amounts respectively for plaintiffs. Judgment insofar as appealed from (1) affirmed insofar as it (a) is in favor of the infant plaintiff and (b) dismissed the cross claim, with costs to said plaintiff against appellants jointly; and (2) reversed insofar as it is in favor of the adult plaintiff, on the law and the facts, action severed, as to said plaintiff and a new trial granted as *877between him and appellants, with costs to abide the event, unless within 30 days after entry of the order hereon said plaintiff shall serve and file a written stipulation consenting to reduction of the verdict in his favor to $5,000 and to modification of the judgment accordingly, in which event the judgment, as so reduced and modified and insofar as it is in his favor, is affirmed, without costs. It is our opinion that, on the record presented, the verdict in favor of the plaintiff father was excessive to the extent indicated.
Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.